Case 1:20-cv-00411-HG-RT Document 1 Filed 09/30/20 Page 1 of 7   PageID #: 1




KLEVANSKY PIPER, LLP
A Limited Liability Law Partnership

SIMON KLEVANSKY                3217-0
ALIKA L. PIPER                 6949-0
ELAINE T. CHOW                10377-0
841 Bishop Street, Suite 1707
Honolulu, Hawaii 96813
Telephone: (808) 536-0200
Facsimile: (808) 237-5758
E-Mail: sklevansky@kplawhawaii.com
        apiper@kplawhawaii.com
        echow@kplawhawaii.com

Attorneys for Plaintiff
David Sansone Company, Inc.

                   IN THE UNITED STATES DISTRICT COURT

                              DISTRICT OF HAWAII

DAVID SANSONE COMPANY, INC.,            Civil No.: _____________________
a California corporation,

                Plaintiff,              COMPLAINT FOR
                                        DECLARATORY JUDGMENT
          vs.

WAIAHA RIDGE LLC, a Hawaii
limited liability company; JOHN DOES
1-50; JANE DOES 1-50; DOE
CORPORATIONS 1-50; DOE
PARTNERSHIPS 1-50; and DOE
ENTITIES 1-50,

                Defendants.




130051.docx
Case 1:20-cv-00411-HG-RT Document 1 Filed 09/30/20 Page 2 of 7            PageID #: 2




              COMPLAINT FOR DECLARATORY JUDGMENT

              Plaintiff DAVID SANSONE COMPANY INC. (“Plaintiff”), a

California corporation, appearing by and through its attorneys, Klevansky Piper,

LLP, complains against the defendants named herein as follows:

                                  THE PARTIES

              1.    Plaintiff is a California corporation, with its principal place of

business in the State of California.

              2.    Defendant WAIAHA RIDGE, LLC (“Defendant”) is a Hawaii

limited liability company doing business in the State of Hawaii.

              3.    Defendants John Does 1-50, Jane Does 1-50, Doe Corporations

1-50, Doe Partnerships 1-50, and Doe Entities 1-50 are persons or entities who are

or may be liable together with the above-named Defendant for amounts owed as

alleged herein, and whose true names, identities and capacities are presently

unknown to Plaintiff or Plaintiff’s attorneys. Plaintiff has investigated its business

records and files, but is unable to ascertain whether or not all parties who are or may

be liable for amounts owed as alleged herein are named herein. Plaintiff will identify

such defendants if and when their names and capacities are ascertained.

                          JURISDICTION AND VENUE

              4.    This Court has jurisdiction of this case pursuant to 28 U.S.C.

§ 1332.



130051.docx                               -2-
Case 1:20-cv-00411-HG-RT Document 1 Filed 09/30/20 Page 3 of 7           PageID #: 3




              5.    Plaintiff, on the one hand, and Defendant, on the other hand, are

corporations of different states.

              6.    The matter in controversy between Plaintiff and Defendant

exceeds the sum of $75,000.00.

              7.    Pursuant to 28 U.S.C. § 1391(a), venue is proper in this judicial

district.

                           FACTUAL BACKGROUND

              8.    From and after July 2006, Plaintiff made various loans to

Defendant (collectively the “Loans”).

              9.    The Loans arose from various transactions between the parties.

At the time certain of the Loans were made, there were no express written contracts

between the parties indicating the amount of interest which would accrue on the

outstanding amounts owed to Plaintiff under the Loans.

              10.   Upon information and belief, on or about October 23, 2018, the

Defendant executed a Promissory Note in favor of Plaintiff (the “Note”) which

confirmed that the Plaintiff by that date had lent the Defendant the principal sum of

$2,953,476.29 between July 2006 and February 2018 pursuant to the Loans. The

Note further provided that from and after November 1, 2018, interest would accrue

on the Note at the rate of 3.5% per annum.




130051.docx                              -3-
Case 1:20-cv-00411-HG-RT Document 1 Filed 09/30/20 Page 4 of 7           PageID #: 4




              11.   The Note, however, did not specify the interest rates that had

applied on the principal obligations prior to that date.

              12.   Haw. Rev. Stat. §478-2 provides in pertinent part that when there

is no express written contract fixing a different rate of interest, interest shall be

allowed at the rate of 10% per year.

              13.   The obligations owed under the Note are secured by that certain

Mortgage dated October 23, 2018 (the “Mortgage”), between Plaintiff, as Lender,

and Defendant, as Borrower.        The Mortgage was recorded in the Bureau of

Conveyances of the State of Hawaii as Doc. A–68710976 on October 24, 2018.

              14.   The Mortgage encumbered various real properties identified by

Tax Map Key Nos. (3) 7-5-017-045, (3) 7-5-017-046, (3) 7-5-017-47, (3) 7-5-017-

055, (3) 7-5-017-056, (3) 7-5-017-057, (3) 7-5-017-058, and (3) 7-5-017-059

(collectively the “Mortgaged Properties”).

              15.   Certain of the Mortgage Properties have since been sold, and

Plaintiff has received payment for a portion of the amounts owed.

              16.   Plaintiff and Defendant disagree on the interest rate amount used

to calculate the outstanding amounts owed under the Loans, and the amount

remaining due to Plaintiff from Defendant under the Loans.




130051.docx                               -4-
Case 1:20-cv-00411-HG-RT Document 1 Filed 09/30/20 Page 5 of 7            PageID #: 5




              17.   Defendant has advised Plaintiff that interest should only accrue

from and after November 1, 2018 at the rate of 3.5% per annum, and that no interest

should accrue prior to November 1, 2018 for the amounts owed under the Loans.

              18.   Plaintiff has advised Defendant that with respect to the

outstanding interest owed pursuant to the Loans prior to November 1, 2018, interest

should accrue at the rate provided by Haw. Rev. Stat. §478-2 because there was no

express written contract for that period, and for the outstanding amounts accrued

after November 1, 2018, interest should accrue at the rate of 3.5% as provided by

the Note.

              19.   For the remaining Mortgaged Properties which have not yet been

sold, there may be insufficient proceeds to pay Plaintiff all amounts owed pursuant

to the Loans, with interest.

                    COUNT I – DECLARATORY JUDGMENT AS TO
                    ACCRUED INTEREST

              20.   Plaintiff realleges and incorporates by this reference the

allegations contained in paragraphs 1 through 19.

              21.   Upon information and belief, there is no express written contract

between the Plaintiff and Defendant indicating the interest rate for the interest which

accrues on all outstanding amounts of the Loans prior to November 1, 2018.




130051.docx                               -5-
Case 1:20-cv-00411-HG-RT Document 1 Filed 09/30/20 Page 6 of 7             PageID #: 6




              22.   Under Haw. Rev. Stat. §478-2, when there is no express written

contract fixing a different rate of interest, interest is allowed at the rate of 10% per

year.

              23.   Plaintiff is entitled to a judgment declaring that the interest rate

for the interest which accrues on the outstanding amounts of the Loans, prior to

November 1, 2018, is 10% per annum, pursuant to Haw. Rev. Stat. §478-2, or such

other applicable rate as the Court may determine is just and proper.

                              COUNT II – MONEY JUDGMENT

              24.   Plaintiff realleges and incorporates by this reference the

allegations contained in paragraphs 1 through 23.

              25.   Plaintiff is entitled to a Judgment against Defendant for the net

amount owed, including interest accrued both before and after November 1, 2018,

after crediting Defendant with payments for monies as and when actually paid,

which Judgment shall adhere to the Mortgaged Properties to the extent of their value,

and in any event as a money judgment in favor of Plaintiff and against Defendant.

              WHEREFORE, Plaintiff prays that the Court:

              A.    With respect to Count I, enter judgment declaring that the interest

rate for the interest which accrues on the outstanding amounts of the Loans, prior to

November 1, 2018, is 10% per annum, pursuant to Haw. Rev. Stat. §478-2, or such

other applicable rate as the Court may determine is just and proper;



130051.docx                               -6-
Case 1:20-cv-00411-HG-RT Document 1 Filed 09/30/20 Page 7 of 7             PageID #: 7




              B.    With respect to Count II, enter judgment in favor of Plaintiff and

against Defendant for the net amount owed, including interest accrued both before

and after November 1, 2018, after crediting Defendant with payments for monies as

and when actually paid, which Judgment shall adhere to the Mortgaged Properties

to the extent of their value, and in any event as a money judgment in favor of Plaintiff

and against Defendant;

              C.    Award Plaintiff its reasonable attorneys’ fees and costs; and

              D.    Award Plaintiff any and all other relief that this Court deems just

and proper.

              DATED: Honolulu, Hawaii, September 30, 2020.


                                            /s/ Alika L. Piper
                                            SIMON KLEVANSKY
                                            ALIKA L. PIPER
                                            ELAINE T. CHOW
                                            Attorneys for Plaintiff




130051.docx                               -7-
